NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NIKI-ALEXANDER SHETTY, AKA Satish No. 16-56476
Shetty, an individual,
                                     D.C. No. 2:16-cv-04130-AG-E
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

SUNTRUST MORTGAGE, INC., a
Virginia Corporation; DOES, 1-10,
Inclusive,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Niki-Alexander Shetty, AKA Satish Shetty, appeals pro se from the district

court’s judgment dismissing his action alleging claims related to a consent

judgment and an unlawful detainer action between SunTrust Mortgage, Inc. and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
third parties. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      Dismissal of Shetty’s action was proper because Shetty lacks standing to

enforce the terms of a government consent judgment with SunTrust Mortgage,

Inc., and he failed to allege facts sufficient to show that he has standing to

prosecute claims arising from an allegedly wrongful unlawful detainer action filed

against the third-party borrower. See Sprint Commc’ns Co. v. APCC Servs., Inc.,

554 U.S. 269, 273-74, 289-90 (2008) (elements of Article III standing; prudential

standing requires that a party must assert its own legal rights and may not assert the

legal rights of another).

      The district court did not abuse its discretion by denying leave to amend

because amendment of the complaint would be futile. See United States ex rel. Lee

v. SmithKline Beecham, Inc., 245 F.3d 1048, 1052 (9th Cir. 2001) (setting forth

standard of review).

      AFFIRMED.




                                           2                                     16-56476